Name: 94/569/Euratom: Commission Decision of 15 March 1994 concerning the conclusion of three bilateral Cooperation Agreements between the European Atomic Energy Community and the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation, on research and education in the field of radiation protection
 Type: Decision
 Subject Matter: Europe;  European construction;  electrical and nuclear industries;  international affairs
 Date Published: 1994-08-24

 Avis juridique important|31994D056994/569/Euratom: Commission Decision of 15 March 1994 concerning the conclusion of three bilateral Cooperation Agreements between the European Atomic Energy Community and the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation, on research and education in the field of radiation protection Official Journal L 219 , 24/08/1994 P. 0001COMMISSION DECISION of 15 March 1994 concerning the conclusion of three bilateral Cooperation Agreements between the European Atomic Energy Community and the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation, on research and education in the field of radiation protection (94/569/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101 (3) thereof, Whereas the Framework Agreements for scientific and technical cooperation between the European Communities and the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation were signed respectively on 27 June 1986, on 13 January 1986 and on 8 January 1986; Whereas by the Decision 91/626/Euratom (1), the Council adopted a specific research and education programme in the field of nuclear fission safety (1990 to 1994); Whereas the Governments of Norway, Sweden and Switzerland have asked to participate fully in Area 1 (Radiation Protection) of this nuclear fission safety programme; Whereas the European Community and Norway, Sweden and Switzerland expect to obtain mutual benefit from this cooperation, HAS DECIDED AS FOLLOWS: Article 1 The bilateral Cooperation Agreements between the European Atomic Energy Community and the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation on research and education in the field of radiation protection is hereby approved on behalf of the European Atomic Energy Community. The text of the Agreements is appended to this Decision. Article 2 The President of the Commission is empowered to designate the person authorized to sign the Cooperation Agreements for the purpose of committing the European Atomic Energy Community. Done at Brussels, 15 March 1994. For the Commission The President Jacques DELORS (1) OJ No L 336, 7. 12. 1991, p. 42.